F~ED

                                                                                 August 1, 2016

                                                                                 TN COURT OF
                                                                             WORKERS' CO IPE SATION
                                                                                    CLAI MS

                                                                                   Time 9:58 AM

            TENNESSEE BUREAU OF WORKERS' COMPENSATION
           IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                            AT JACKSON

DANIEL FLORA,                                 )   Docket No.: 2015-07-0327
         Employee,                            )
                                              )
v.                                            )
NSK STEERING SYSTEMS                          )   State File Number: 75497-2015
AMERICA, INC.,
         Employer,                            )
                                              )
And                                           )
SOMPO JAPAN INSURANCE,                        )   Judge Amber E. Luttrell
         Carrier.                             )


 EXPEDITED HEARING ORDER FOR MEDICAL BENEFITS AND DENYING
              TEMPORARY DISABILITY BENEFITS


       This matter came before the undersigned Workers' Compensation Judge on June
28, 2016, upon the Request for Expedited Hearing filed by Daniel Flora pursuant to
Tennessee Code Annotated section 50-6-239 (2015) to determine if the employer, NSK
Steering Systems, is obligated to provide workers' compensation benefits.

       The present focus of this case is whether Mr. Flora is likely to prevail at a hearing
on the merits establishing an injury to his low back that arose primarily out of and in the
course and scope of his employment and if so, whether he is entitled to temporary
disability benefits. For the reasons set forth below, the Court holds Mr. Flora came
forward with sufficient evidence to establish he is likely to prevail at a hearing on the
merits establishing an injury to his low back; thus, he is entitled to a panel of orthopedic
physicians. However, the evidence was insufficient to establish he would prevail at a
hearing on the merits regarding entitlement to temporary disability benefits.




                                             1
                                              History of Claim

       Mr. Flora is a twenty-nine-year-old resident of Gibson County, Tennessee. He
worked as a material handler for NSK Steering in Dyersburg, Tennessee supplying lines
with proper parts. Mr. Flora alleged a work-related injury to his back on September 17,
2015. NSK denied the claim on September 29, 2015, contesting the validity of the
reported incident.

      In support of his claim for workers' compensation benefits, Mr. Flora provided the
following testimony concerning the alleged injury:

        On September 17, 2015, Mr. Flora supplied parts to the Pilot line. 1 He loaded "J-
shafts" measuring one to two feet long onto a rack, and stacked the racks on a cart. 2 Mr.
Flora described a black plastic skid on the floor with a two-inch lip that held parts on the
skid. While loading racks on the cart, with one foot on the ground and one foot on the
skid, Mr. Flora's foot caught the lip of the skid and he lost his balance. He caught himself
with the ca1t, which fell over and caused even parts to fall. Mr. Flora attempted to grab
the falling parts when his back popped and his leg went numb. 3 No one witnessed his
InJUry.

       Following the accident, Mr. Flora testified that his coworker, Amber Robertson,
who worked as a floater that day, came over, picked up the fallen parts, and called their
supervisor, Evan Sanders. Mr. Flora stated Ms. Robertson was supposed to document the
fallen parts. Mr. Sanders arrived at the scene approximately two to three minutes later.
Mr. Flora reported the injury to Mr. Sanders, who subsequently completed an NSK
Employee Incident Report with the information reported by Mr. Flora. (Ex. 9.) Mr.
Sanders described the incident by stating, "as he turned his body his foot slipped and
caused back strain." Mr. Flora disputed the description of injury where it stated his foot
"slipped." He testified he told Mr. Sanders his foot "caught" the lip of the skid. Mr. Flora
went to see Jessica Acosta, NSK's EHS Specialist, who administered first aid.

       The following day, Mr. Flora prepared a NSK Report of Injury or Illness form.
(Ex. 3.) In this report, he also described a foot slip on the skid leading to his back injury.
While Mr. Flora testified at the Expedited Hearing that his foot was "caught," he
acknowledged that he stated his foot "slipped" in his own report of the injury. NSK
offered him a panel of physicians from which he selected Hometown Urgent Care for
treatment. (Ex. 5.)

        Mr. Flora saw Tracie Woodward, NP, at Hometown Urgent Care the same day.

1
  The Court notes the testimony indicated NSK manufactured steering parts for automobiles.
2
  NSK referred to the parts as "1-shafts," which stands for intermediate shaft. The Court understood the "J-shafts"
and "!-shafts" to be the same part.
3
  The Court notes Mr. Flora did not indicate which leg went numb.

                                                        2
(Ex. 1.) He gave a history of his work-related back injury. Ms. Woodward noted, "[P]t
caught some shafts that were falling and hurt his low back." !d. He denied any other
injury to his back. Following a physical exam, Ms. Woodward diagnosed a low-back
strain. She recommended conservative treatment consisting of ice and heat. !d. Mr. Flora
returned to Ms. Woodward for follow-up three days later on September 21, 2015, still
complaining of back pain. At this visit, Ms. Woodward referred him to Dr. Michael
Calfee, an orthopedist, for further treatment. !d. No further medical records regarding any
additional treatment were admitted into evidence at the Expedited Hearing.

        Following his injury, Mr. Flora performed light duty work sweeping floors until
September 30, 2015, when NSK terminated him for violation of company policy. He did
not miss any work until his termination. Mr. Flora stated he is unable to work presently
because of his back injury. On cross-examination, Mr. Flora conceded he drew
unemployment benefits following his termination. He admitted he was not truthful with
the unemployment office when he certified on the form that he was able to work and was
looking for work. Mr. Flora explained he needed unemployment benefits to pay his child
support obligation. Mr. Flora asserted he testified truthfully at the Expedited Hearing. On
re-direct examination, Mr. Flora explained that when he said he could not work because
of his injury, he meant he could not do the physical requirements of his previous material
handler position at NSK. He believed he could have performed office work or counted
parts.

        At the hearing, Mr. Flora complained of continued back pain and stated, "some
days are better than others." If he sits or stands too long, his leg goes numb. Mr. Flora
testified he sought emergency treatment on his own at Baptist Hospital in Union City due
to throbbing pain in his back and leg. 4 The physicians gave him a shot and prescribed
pain medication and home exercises. Mr. Flora did not seek any additional treatment
because he could not afford it. He denied any back injury or pain in his leg prior to the
work injury on September 17.

       For its case, NSK offered the testimony of Evan Sanders, Jessica Acosta, and Matt
Brents. The details of this testimony differ in some ways from Mr. Flora's testimony.

       Mr. Sanders works as the material control lead-team tech for NSK. On September
17, 2015, he directly supervised Mr. Flora. Mr. Sanders learned of Mr. Flora's alleged
injury when Ms. Robertson called him by radio to come to the line. Mr. Sanders arrived
at Mr. Flora's work-station and Ms. Robertson was there with Mr. Flora. Mr. Flora
appeared in pain and held his back.

        Mr. Sanders disputed two specific points in Mr. Flora's testimony concerning the
4
  The Court notes Mr. Flora did not offer the Baptist Hospital record into evidence at the expedited hearing or
provide a date for his emergency room visit. The Court understood the testimony to indicate he went to the ER
sometime subsequent to his termination from NSK.

                                                      3
alleged injury. First, Mr. Sanders denied seeing the seven I-shafts on the floor around Mr.
Flora's immediate work area when he arrived at the scene. He also interviewed
coworkers in the area and stated no one witnessed or documented any parts on the floor at
Mr. Flora's work-station that day. Mr. Sanders explained NSK has a quality control
policy concerning dropped parts called "stop, call, and wait." Had any parts fallen on the
floor, the procedure requires employee to stop, call a supervisor, and wait, leaving
everything in place. The supervisor documents the dropped parts and determines what to
do with the dropped parts in case they are damaged. On cross-examination, Mr. Sanders
testified he did not ask Ms. Robertson or Mr. Flora if they picked up the dropped I-shafts.

        Mr. Sanders also disputed Mr. Flora's testimony that he told him his foot "caught"
the lip of the skid at the time of injury. Mr. Sanders testified Mr. Flora originally stated
his foot "slipped" and he wrote down the description of incident on the NSK Employee
Incident Report exactly as Mr. Flora told him.

        Matt Brents is the production control manager at NSK. On September 17, 2015,
Mr. Brents reported to Mr. Flora's work-station within thirty-minutes of the accident.
Mr. Brents testified he did not see any !-shafts on the ground at Mr. Flora's work-station
at that time. He also interviewed coworkers in the area who did not see any I -shafts on
the ground.

        Ms. Acosta is NSK's EHS Specialist. The day after the reported injury, Ms.
Acosta met with Mr. Flora at his work-station to investigate how the accident happened
in order to develop countermeasures to prevent future injuries. She asked him to re-enact
his injury. Ms. Acosta testified Mr. Flora had difficulty recreating his injury. He was
vague and could not recreate catching his foot. He told her he was in pain and could not
do it. She prepared an NSK Incident Analysis Report and documented her findings. (Ex.
10.) Based upon her discussion with Mr. Flora, Ms. Acosta questioned the validity of his
claimed injury. Ms. Acosta took photographs of the skid during her investigation and,
pursuant to Mr. Flora's request, offered the photos into evidence as a late-filed exhibit.
(Ex. 22.)

       NSK also admitted affidavits into evidence from employees Joey Taylor, Christie
Cannon, Cedric Higgs, Theresa Ballentine, and Lisa DeSpain. (Ex. 11-15.) Mr. Taylor,
Ms. Cannon, and Mr. Higgs acknowledged the company's procedure for dropped I-shafts
and asserted they did not witness Mr. Flora's injury or see any scrapped I-shafts on the
floor from the pilot line. 5 Ms. Ballentine is the HR manager for NSK and asserted she
interviewed Amber Robertson on September 17, 2015, who denied seeing anything. Ms.
DeSpain is the senior HR Generalist for NSK who prepared Mr. Flora's separation notice
and asserted he was terminated for corrective actions being in contradiction of NSK's

5
 The Court notes the affidavits did not indicate the affiants' job positions at NSK or their proximity to Mr. Flora's
work-station.

                                                         4
point system.

       Following NSK's investigation of the alleged work-injury, it denied Mr. Flora's
workers' compensation claim on September 29, 2015, one day prior to terminating him.
(Ex. 7.)

       Mr. Flora filed a Petition for Benefit Determination (PBD) seeking medical and
temporary disability benefits. The parties did not resolve the disputed issues through
mediation, and the Mediating Specialist filed a Dispute Certification Notice (DCN). Mr.
Flora filed a Request for Expedited Hearing.

       At the Expedited Hearing, Mr. Flora asserted he sustained a work-injury to his
back and needs additional medical treatment. He argued that after making a claim for
worker's compensation benefits and initially being provided medical treatment, NSK
wrongfully denied his claim, and terminated him one day later. Mr. Flora also claimed
entitlement to temporary disability benefits from his termination date of September 30,
2015, until he is treated and released by a physician.

       NSK countered that Mr. Flora did not meet his burden of establishing a
compensable injury. It disputed Mr. Flora's description of the alleged incident based
primarily upon Ms. Acosta's investigation, the testimony of NSK's witnesses that no !-
shafts were on the ground at his work-station, and Mr. Flora's changing description of
whether his foot slipped or was caught on a skid. NSK further argued that Mr. Flora is
not entitled to temporary disability benefits because he worked up until his termination
for cause and would have continued working but for his own violation ofNSK's policy.

                        Findings of Fact and Conclusions of Law

        At the outset, the Court notes the most disputed issue at the Expedited Hearing
concerned the appropriateness of Mr. Flora's termination, which is relevant only to Mr.
Flora's claim for temporary disability benefits. The parties gave extensive and sometimes
unclear testimony regarding the circumstances leading up to Mr. Flora's termination for
cause. Mr. Flora argued he was wrongfully terminated following his report of a work
injury; thus, he is entitled to temporary disability benefits from his termination date until
he is released by a doctor. NSK argued it terminated Mr. Flora for violation of NSK's
point system, which was unrelated to his alleged work injury. NSK's witnesses testified
that Mr. Flora's termination resulted from his production problems prior to September 17,
2015, his attendance issues, his violation of company policy for smoking in an
unauthorized area, and Mr. Brent's observation of Mr. Flora taking an unauthorized
extended break. Based upon the following findings of fact and conclusions of law, the
Court finds it need not address this controverted testimony at this time as it is not



                                              5
dispositive to the outcome at this interlocutory stage. 6

                                               Compensability

        In general, Mr. Flora, bears the burden of proof on all prima facie elements of his
workers' compensation claim. Tenn. Code Ann. § 50-6-239(c)(6) (2015); see also
Buchanan v. Carlex Glass Co., No. 2015-01-0012, 2015 TN Wrk. Comp. App. Bd.
LEXIS 39, at *5 (Tenn. Workers' Comp. App. Bd. Sept. 29, 2015). However, Mr. Flora
need not prove every element of his claim by a preponderance of the evidence at this
Expedited Hearing stage in order to obtain relief. McCord v. Advantage Human
Resourcing, No. 2014-06-0063, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *7-8, 9
(Tenn. Workers' Comp. App. Bd. Mar. 27, 2015). Rather, he must come forward with
sufficient evidence from which this court might determine he is likely to prevail at a
hearing on the merits. !d.; Tenn. Code Ann. § 50-6-239(d)(l) (20 15).

       Mindful of the foregoing, the Court first considers whether Mr. Flora is likely to
prevail at a hearing on the merits regarding the compensability of his claim. Generally, to
be compensable, an injury must arise primarily out of and in the course and scope of
employment. Tenn. Code Ann. § 50-6-102(14) (2015). Mr. Flora must show his injury
was caused by an incident, or specific set of incidents, identifiable by time and place of
occurrence. Tenn. Code Ann. § 50-6-102(14)(A) (2015). Further, he must show, "to a
reasonable degree of medical certainty that it contributed more than fifty percent (50%)
in causing the . . . disablement or need for medical treatment, considering all causes."
Tenn. Code Ann.§ 50-6-102(14)(C) (2015).

       Upon thorough consideration of the conflicting testimony in this case, the Court
finds Mr. Flora came forward with sufficient proof of a specific incident, identifiable by
time and place of occurrence, from which this Court may conclude he is likely to prevail
at a hearing on the merits on this issue. Specifically, Mr. Flora credibly testified that
while loading racks on the cart, with one foot on the ground and one foot on the skid, his
foot caught the lip of the skid and he lost his balance. He caught himself with the cart,
which fell over and caused parts to fall. Mr. Flora attempted to grab the falling parts
when his back popped and his leg went numb. Mr. Flora immediately reported the injury
to Mr. Sanders and Ms. Acosta. He also gave a consistent report of the injury later that
day to Ms. Woodward, the nurse practitioner he saw at Urgent Hometown Care.

        The Court agrees with NSK that Mr. Flora's initial description that his foot

6
 Relevant to the issue of temporary disability, NSK introduced into evidence an email from Lana Nichols to Lisa
DeSpain, copying Evan Sanders, on September 17, 2015. The Court heard both parties regarding its admissibility,
marked it for identification only, and reserved ruling. Mr. Sanders testified the email documented a meeting he had
with Mr. Flora on or about September 8, 2015, concerning Mr. Flora's job performance issues with production. The
document was kept in Mr. Flora's personnel file as a business record. Mr. Flora's counsel objected to the email on
hearsay grounds. The Court finds the email is admissible as a business record.

                                                        6
"slipped" in his accident report was inconsistent with his subsequent statement the
following day that his foot actually "caught" the lip of the skid. However, the Court finds
this to be a minor discrepancy and does not discredit his otherwise consistent testimony
regarding his injury. Further, the Court notes Mr. Sanders observed Mr. Flora to be in
pain and holding his back when he arrived shortly after the accident. Ms. Acosta also
testified that Mr. Flora complained of difficulty recounting the specific details of his
injury the next day due to pain in his back. The Court finds it reasonable in this case to
conclude that Mr. Flora's back pain likely accounted for the discrepancy regarding his
foot placement.

        The Court also credited Mr. Flora's testimony on the issue of the fallen 1-shafts. In
analyzing this testimony, the Court notes it was undisputed that Ms. Robertson was the
first person to Mr. Flora's work-station following his injury. Mr. Flora testified Ms.
Robertson picked up the parts and was supposed to document the fallen 1-shafts. Ms.
Robertson did not testify at the Expedited Hearing or provide an affidavit regarding her
involvement immediately following Mr. Flora's injury. The Court notes Mr. Sanders
interviewed coworkers to see if they saw any !-shafts on the ground; however, he
conceded he did not ask Ms. Robertson at the scene of the accident if she picked up the I-
shafts. The Court affords little weight to the employee affidavits regarding the 1-shafts.
The Court notes the affidavits of Joey Taylor, Christie Cannon, and Cedric Higgs did not
indicate their job position, where they worked in the facility, their proximity to Mr.
Flora's work-station, or when they looked on the ground at his work-station. Based upon
the totality of the proof at the Expedited Hearing, the Court resolves the issues raised by
NSK concerning the veracity of Mr. Flora's reported injury in favor of Mr. Flora.

        Turning to the medical proof before the Court, NSK argued, and the Court agrees,
that the two records from Nurse Practitioner Woodward at Hometown Urgent Care fail to
prove Mr. Flora's back condition arose primarily out of and in the course and scope of his
employment. However, Mr. Flora does not have to prove compensability by a
preponderance of the evidence to establish NSK's obligation to provide a panel of
physicians from which he may choose an authorized physician. McCord, supra, at *16-
17. In McCord, the Workers' Compensation Appeals Board found that:

       [W]hether the alleged work accident resulted in a compensable injury has
       yet to be determined. Therefore, while Employee has not proven by a
       preponderance of the evidence that she suffered an injury arising primarily
       out of and in the course and scope of employment, she has satisfied her
       burden at this interlocutory stage to support an Order compelling Employer
       to provide a panel of physicians.

!d. at * 17 (emphasis added). Based upon the foregoing, the Court holds Mr. Flora
provided sufficient evidence to satisfy his "burden at this interlocutory stage" that he is
entitled to a panel of orthopedic physicians as NP Woodward recommended. As a result,

                                             7
NSK is ordered to provide a panel of orthopedic physicians within Mr. Flora's
community from which he may choose an authorized physician in accordance with
Tennessee Code Annotated section 50-6-204(a)(l)(A) (2015).

                                Temporary Total Disability

       The Appeals Board reiterated the longstanding criteria for temporary disability
benefits as follows: "An injured worker is eligible for temporary disability benefits if: (1)
the worker became disabled from working due to a compensable injury; (2) there is a
causal connection between the injury and the inability to work; and (3) the worker
established the duration of the period of disability." Jones v. Crencor Leasing and Sales,
No. 2015-06-0332, 2015 TN Wrk. Comp. App. Bd. LEXIS 48, at *7 (Tenn. Workers'
Comp. App. Bd. Dec. 11, 2015), citing Simpson v. Satterfield, 564 S.W.2d 953 (Tenn.
1978).

       Here, the medical records admitted into evidence from Hometown Urgent Care do
not place Mr. Flora off work or on work restrictions. Absent such information, the Court
finds there is no evidence establishing any period of temporary disability. Thus, the issue
of whether Mr. Flora's termination for cause precludes his entitlement to temporary
disability benefits need not be addressed at this time.


IT IS, THEREFORE, ORDERED as follows:

   1. NSK shall provide a panel of orthopedic physicians from which Mr. Flora may
      choose an authorized physician for evaluation, and if necessary, treatment of his
      alleged back injury in accordance with Tennessee Code Annotated section 50-6-
      204(a)(l)(A) (2015).

   2. Mr. Flora's request for temporary disability benefits is denied.

   3. This matter is set for an Initial (Scheduling) Hearing on September 26, 2016
      at 10:00 a.m. Central Time.

   4. Unless interlocutory appeal of the Expedited Hearing Order is filed, compliance
      with this Order must occur no later than seven business days from the date of entry
      of this Order as required by Tennessee Code Annotated section 50-6-239(d)(3)
      (20 15). The Insurer or Self-Insured Employer must submit confirmation of
      compliance with this Order to the Bureau by email no later than the seventh
      business day after entry of this Order. Failure to submit the necessary confirmation
      within the period of compliance may result in a penalty assessment for non-
      compliance. For questions regarding compliance, please contact the Workers'


                                             8
       Compensation Compliance Unit via email WC                   .Program@tn.gov or by
       calling (615) 253-1471 or (615) 532-1309.




                                  Judge Amber E. Luttrell
                                  Court of Workers' Compensation Claims
                                                                            ----
Initial (Scheduling) Hearing:

       An Initial (Scheduling) Hearing has been set with Judge Amber Luttrell, Court
of Workers' Compensation Claims. You must call toll-free at 855-543-5039 to
participate in the Initial Hearing.

       Please Note: You must call in on the scheduled date/time to
participate. Failure to call in may result in a determination of the issues without
your further participation.


Right to Appeal:

       Tennessee Law allows any party who disagrees with this Expedited Hearing Order
to appeal the decision to the Workers' Compensation Appeals Board. To file a Notice of
Appeal, you must:

   1. Complete the enclosed form entitled: "Expedited Hearing Notice of Appeal."

   2. File the completed form with the Court Clerk within seven business days of the
      date the Workers' Compensation Judge entered the Expedited Hearing Order.

   3. Serve a copy of the Expedited Hearing Notice of Appeal upon the opposing party.

   4. The appealing party is responsible for payment of a filing fee in the amount of
      $75.00. Within ten calendar days after the filing of a notice of appeal, payment
      must be received by check, money order, or credit card payment. Payments can be
      made in person at any Bureau office or by United States mail, hand-delivery, or
      other delivery service. In the alternative, the appealing party may file an Affidavit
      of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
      fee. The Affidavit of Indigency may be filed contemporaneously with the Notice

                                            9
   of Appeal or must be filed within ten calendar days thereafter. The Appeals Board
   will consider the Affidavit of Indigency and issue an Order granting or denying
   the request for a waiver of the filing fee as soon thereafter as is
   practicable. Failure to timely pay the filing fee or file the Affidavit of
   lndigency in accordance with this section shall result in dismissal of the
   appeal.

5. The parties, having the responsibility of ensuring a complete record on appeal,
   may request, from the Court Clerk, the audio recording of the hearing for the
   purpose of having a transcript prepared by a licensed court reporter and filing it
   with the Court Clerk within ten calendar days of the filing of the Expedited
   Hearing Notice of Appeal. Alternatively, the parties may file a joint statement of
   the evidence within ten calendar days of the filing of the Expedited Hearing
   Notice of Appeal. The statement of the evidence must convey a complete and
   accurate account of what transpired in the Court of Workers' Compensation
   Claims and must be approved by the workers' compensation judge before the
   record is submitted to the Clerk of the Appeals Board.

6. If the appellant elects to file a position statement in support of the interlocutory
   appeal, the appellant shall file such position statement with the Court Clerk within
   five business days of the expiration of the time to file a transcript or statement of
   the evidence, specifying the issues presented for review and including any
   argument in support thereof. A party opposing the appeal shall file a response, if
   any, with the Court Clerk within five business days of the filing of the appellant's
   position statement. All position statements pertaining to an appeal of an
   interlocutory order should include: (1) a statement summarizing the facts of the
   case from the evidence admitted during the expedited hearing; (2) a statement
   summarizing the disposition of the case as a result of the expedited hearing; (3) a
   statement of the issue( s) presented for review; and (4) an argument, citing
   appropriate statutes, case law, or other authority.




                                        10
                                               APPENDIX

Exhibits:

    1. Medical Records of Hometown Urgent Care;
    5. Affidavit of Daniel Flora;
    6. NSK Report of Injury or Illness;
    7. Form C20, Employer's First Report of Work Injury or Illness;
    8. Form C-42, Agreement Between Employer/Employee Choice of Physician;
    9. Form C-41, Wage Statement
    10.Form C-23; Notice ofDenial of Claim for Compensation;
    11. Separation Notice;
    12. NSK Americas Employee Incident Report;
    13. Safety Department Incident Analysis Report;
    14. Affidavit- Lisa DeSpain;
    15. Affidavit- Joey Taylor;
    16. Affidavit- Christie Cannon;
    17. Affidavit- Cedric Higgs;
    18. Affidavit- Theresa Ballentine;
    19.Employee's Response to Employer's Pre-Litigation Discovery to Employee;
    20. Evan Sander's note documenting telephone calls regarding line shutdowns;
    2l.Gary Huddlestone's Memo to Evans Sanders dated September 16, 2015;
    22. Employer's point accumulation chart for Mr. Flora;
    23. Employee Refusal of Medical Treatment Form;
    24. Matt Brent's time study memo; and,
    25. Late Filed Exhibit - Ms. Acosta's photos of re-enactment of Mr. Flora's foot
        placement and lip of pallet.

    Documents Marked for Identification Only:
    1. Email dated September 17, 2015, from Lana Nichols to Lisa DeSpain

Technical record: 7
   1. Petition for Benefit Determination;
   2. Dispute Certification Notice;
   3. Request for Initial Hearing;
   4. Order Granting Withdrawal of Request for Initial Hearing;
   5. Request for Expedited Hearing;
   6. Employee's Position Statement;
   7. Employer's Position Statement; and,

7
   The Court did not consider attachments to Technical Record filings unless admitted into evidence during the
Expedited Hearing. The Court considered factual statements in these filings or any attachments to them as
allegations unless established by the evidence.


                                                     ll
8. Employer's Supplemental Position Statement.




                                     12
                            CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the Expedited Hearing Order was
sent to the following recipients by the following methods of service on this the 1st day of
August, 2016.


             Name                 Certified         Via           Service sent to:
                                   Mail            Email
William A. Wooten., Esq.,                           X      wawooten@gmail.com
EmQloyee's Counsel
Brett Burrow, Esq.,                                 X      bburrow@burrowlee.com
Employer's Counsel




                                                      , Clerk of Court
                                         Court of V, rkers' Compensation Claims
                                         WC.CourtCierk@tn.gov




                                              13